April 5, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                        BIONDI VERNARD ROLLE, Appellant

NO. 14-10-01168-CR                       V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED, and that this decision be certified below for observance.